DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 06/28/2021. Before this action, the claims stood rejected under 35 U.S.C. 101 and 103.

Response to arguments
Applicant's arguments filed 06/28/2021 have been fully considered and are persuasive in light of claim amendments. The rejections under 35 U.S.C. 101 and 103 have been withdrawn.

Reasons for Allowance
Claims 1, 3, 7, 9, 11, 15, 17, 19, 23, and 25 are allowable over the prior art. The Examiner’s reasons are described below.

The closest prior art is Santos (USP App. Pub. No. 2013/0238330) and Sapru (“Improving Speaker Diarization Using Social Role Information” in 2014 IEEE International Conference on Acoustic, Speech and Signal Processing (ICASSP)). Santos describes various techniques for capturing and transcribing speech during a patient encounter including using multichannel signal processing techniques such as beamforming (par. [0038]) but does not appear to disclose machine vision techniques or role assignment. Sapru discloses techniques for transcribing meetings with multiple users that assigns roles to improve speaker diarization. No prior art was identified that disclosed the particular steering of tractor beams with this speaker information, machine vision, or populating a medical record with the resulting information when viewed in the patient encounter context of the claims.

Claims 1, 3, 7, 9, 11, 15, 17, 19, 23, and 25 recite patent eligible subject matter. The Examiner’s reasons are described below.

The claimed invention recites an abstract idea in Step 2A Prong One because it recites various mental processes such as processing encounter information, assigning roles, and populating a medical record. However in Step 2A Prong Two, the claimed invention as a whole integrates the idea into a practical application by including significant technological features such as steering recording beams, assigning roles based on machine vision encounter information, and using a humanoid model technique to identify speakers. These features go beyond a generic computer implementation of the abstract idea and represent an improvement in technology by improving the process of capturing encounter audio (i.e., steering recording beams in response to speaker determination) and processing of the data with machine vision to “enhance the future accuracy/efficiency/performance of automated clinical documentation” (see the instant Specification par. [0053]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626